UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6822


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

STEVEN MNUCHIN, Treasurer,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-hc-02091-BO)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Bussie, a federal civil committee, appeals the district court’s order

dismissing without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed the

record and find no reversible error. Accordingly, although we grant leave to proceed in

forma pauperis, we affirm for the reasons stated by the district court. Bussie v. Mnuchin,

No. 5:19-hc-02091-BO (E.D.N.C. Mar. 26, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2